 


109 HRES 262 IH: Expressing the sense of the House of Representatives that the Secretary of Agriculture should investigate and find alternative actions with regard to the unilateral temporary termination of the participation of retail food stores in the electronic benefits transfer system (EBT) under the Food Stamp Act of 1977.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 262 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Schwarz of Michigan submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Secretary of Agriculture should investigate and find alternative actions with regard to the unilateral temporary termination of the participation of retail food stores in the electronic benefits transfer system (EBT) under the Food Stamp Act of 1977. 
 
 
That it is the sense of the House of Representatives that the Secretary of Agriculture, acting through the Food and Nutrition Service, should investigate and find alternative actions with regard to the unilateral temporary termination of the participation of retail food stores in the electronic benefits transfer system (EBT) under the Food Stamp Act of 1977, including— 
(1)providing notification to retail food stores that participate in the food stamp program, before unilaterally terminating the operation of EBT in facilities operated by such stores, 
(2)not terminating such operation— 
(A)on a day immediately preceding a Federal holiday, or 
(B)during the period beginning on Friday at 4:00 P.M. and ending on Monday at 7:00 A.M.,  without valid proof of a fraudulent act committed by the retail food store involved, 
(3)if a retail food store is suspected of committing a fraudulent act, continuing the operation of the electronic benefit transfer system for the use of households participating in the food stamp program but— 
(A)temporarily halting repayment to the retail food store involved until valid proof of the fraudulent act is verified,  
(B)requiring that repayment amounts otherwise payable to such store be temporarily halted and be deposited in a separate account pending a determination of whether there is valid proof of the fraudulent act by such store, and 
(C)providing to retail food stores that participate in the food stamp program, an EBT emergency hotline that operates 24 hours a day and 7 days a week, to make available to such store (and to customers of such store who use EBT to obtain food) information explaining the reasons for any unilateral termination of the operation of EBT in such store, and 
(4)if a retail food store is suspected of engaging in a fraudulent act in operating EBT and if no such fraudulent act is found, requiring the payment of reasonable compensation to such store for lost profits resulting from the loss of sales to customers of such store who would have used EBT to obtain food if EBT had been operational during the period of termination. 
 
